Memorandum:
The finding, implicit in the jury’s verdict, that plaintiff was free from contributory negligence, is against the weight of the evidence. The circumstantial evidence by which plaintiff attempted *861to prove that the traffic control light was green for traffic on Genesee Street (on which he was traveling) when he entered the intersection where the accident occurred, was insufficient to overbalance the testimony of defendant and a disinterested witness, each of whom testified that the traffic-control signal was red against Genesee Street traffic when plaintiff entered the intersection. (Appeal from judgment of Genesee Trial Term for plaintiff in an automobile negligence action. The order denied motion for a nonsuit, motion for a new trial, and motion for a directed verdict of no cause for action.) Present — Bastow, J. P., Goldman, Halpern, McClusky and Henry, JJ.